Citation Nr: 0814553	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  05-36 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased disability rating for 
service-connected bilateral hearing loss evaluated as 10 
percent disabling effective May 10, 2007.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
August 1968 and from April 1970 to April 1973.  Service in 
Vietnam and award of the Bronze Star medal is evidenced in 
the record. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

Procedural history

The veteran's September 2004 claim for service connection for 
PTSD was denied in a January 2005 rating decision.  The 
veteran's March 2006 claim for service connection for 
bilateral hearing loss was granted in a July 2006 rating 
decision which evaluated the hearing loss as noncompensably 
(0 percent) disabling effective March 28, 2006, and denied 
service connection for tinnitus.  The veteran disagreed and 
timely appealed.

In an August 2007 rating decision, the RO evaluated the 
veteran's bilateral hearing loss as 10 percent disabling 
effective May 10, 2007.

The veteran, his spouse and his representative presented 
evidence and testimony in support of his claims at a March 
2008 hearing at the RO before the undersigned Veterans Law 
Judge (VLJ).  A transcript of that hearing is associated with 
the veteran's VA claims folder.


Issue not on appeal

As noted above, the July 2006 rating decision denied service 
connection for tinnitus.  The veteran did not raise the issue 
in his August 2006 notice of disagreement.  Thus, the issue 
is not in appellate status and will not be addressed any 
further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected bilateral hearing loss is 
manifested by a mild to severe sensorineural hearing loss 
bilaterally.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
bilateral hearing loss, so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW


1.  The criteria for an increased disability rating for the 
veteran's bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.385, 4.85, 
Diagnostic Code 6100 (2007).

2.  The criteria for referral for increased disability rating 
for bilateral hearing loss on an extraschedular basis are not 
met.  38 C.F.R. § 3.321(b)(1) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an increased disability rating for his 
service-connected bilateral hearing loss, which is currently 
evaluated as 10 percent disabling.  The Board will initially 
discuss certain preliminary matters and then address the 
relevant law and regulations and their application to the 
facts and evidence.

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

As to VA's duty to notify, this appeal arises from the 
veteran's disagreement with the initial evaluation following 
the grant of service connection for bilateral hearing loss.  
The United States Court of Appeals for the Federal Circuit 
and the United States Court of Appeals for Veterans Claims 
(Court) have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The Board notes that the 
veteran received notice of what the evidence must show to 
establish an increased disability rating in a letter dated 
September 2006.

The Board notes that the veteran was informed, in accordance 
with the Court's holding in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), in a March 2006 letter and in the 
September 2006 letter of how VA determines a disability 
rating and an effective date.  Moreover, since VA's notice 
criteria was satisfied because the RO granted the veteran's 
claim for service connection, the Board also finds that VA 
does not run afoul of the Court's recent holding in Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008).  In that vein, the Board observes that the veteran 
received notice of the rating criteria for hearing loss in 
the January 2007 statement of the case (SOC).  

As to the duty to assist, the record indicates that the RO 
has obtained the veteran's service medical records, excerpts 
from his military personnel records, VA medical treatment and 
examination records, and private medical records identified 
by the veteran.  38 U.S.C.A. § 5103A (West 2002), and 
38 C.F.R. § 3.159 (2007).  The veteran has been provided 
several medical examinations pertaining to his bilateral 
hearing loss including in June 2006 and July 2007.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As noted in the Introduction above, the veteran, his 
spouse and his representative presented evidence and 
testimony in support of his claim at a hearing at the RO 
before the undersigned VLJ.  

The Board will therefore proceed to a decision on the merits.  

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See 
Fenderson, 12 Vet. App. at 126.

Assignment of a diagnostic code

The veteran's bilateral hearing loss is rated 10 percent 
disabling under Diagnostic Code 6100.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's bilateral hearing loss is currently rated under 
38 C.F.R. § 4.85, Diagnostic Code 6100 [hearing impairment] 
(2007).  Diagnostic Code 6100 is deemed by the Board to be 
the most appropriate primarily because it pertains 
specifically to the primary diagnosed disability in the 
veteran's case (bilateral hearing loss).  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate and the veteran has 
not requested that another diagnostic code be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 6100.

Specific schedular criteria

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal hearing acuity, through Level XI for 
profound deafness.  VA audiometric examinations are conducted 
using a controlled speech discrimination test together with 
the results of a puretone audiometry test.  The vertical 
lines in Table VI (in 38 C.F.R. § 4.85) represent nine 
categories of the percentage of discrimination based on the 
controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel (dB) 
loss based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2007).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 dB or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. § 
4.86(b) provide that when the puretone threshold is 30 dB or 
less at 1000 hertz, and 70 dB or more at 2000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.


Analysis

Schedular rating

The veteran seeks entitlement to a higher disability rating 
for his service-connected bilateral hearing loss, which is 
currently evaluated as 10 percent disabling.  As indicated 
above, the resolution of this issue involves determining the 
level of hearing acuity in each ear.

The pertinent evidence consists of VA audiological 
examinations conducted in June 2006 and July 2007.  The June 
2006 examination revealed the following puretone thresholds:  




HERTZ



       
500
1000
2000
3000
4000
RIGHT
35
50
75
75
75
LEFT
35
45
65
70
70

The average decibel loss for the right ear was 68.5 and the 
average for the left ear was 62.5.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and 88 percent in the left ear.  

Applying these values to the rating criteria results in a 
numeric designation of level II in the right ear and level 
III in the left ear.  Under the schedular criteria, this 
results in a noncompensable evaluation.  See 38 C.F.R. § 4.85 
(2007).

The July 2007 examination revealed the following puretone 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
75
75
80
LEFT
40
45
70
75
80

The average decibel loss for the right ear was 74 and the 
average for the left ear was 84.  Speech audiometry revealed 
speech recognition ability of 74 percent in the right ear and 
84 percent in the left ear.  

Applying these values to the rating criteria results in a 
numeric designation of level VI for the right ear and level 
III for the left ear.  Under the schedular criteria, this 
results in a 10 percent disability evaluation.  See 38 C.F.R. 
§ 4.85 (2007).

Further, neither of the test results demonstrate exceptional 
patterns of hearing impairment requiring consideration under 
subsections (a) or (b) of 38 C.F.R. § 4.86 [thresholds of 55 
or greater for all four Hertz frequencies, or 30 or less at 
the 1000 Hertz frequency and 70 or greater at the 2000 Hertz 
frequency].

The Board acknowledges that the examinations document that 
the veteran has diminished hearing.  This is not in dispute.  
Indeed, the grant of service connection for hearing loss 
presupposes that such in fact exists.  See 38 C.F.R. § 3.385 
(2007).  The question presented regarding the assignment of 
an increased rating is whether the schedular criteria have 
been met for an increased disability rating beyond the 
assigned 10 percent rating.  The schedular criteria are 
specific and, as explained above, the veteran's hearing loss 
is not of sufficient severity to warrant an increased 
disability rating.  See Lendenmann, 3 Vet. App. at 349.

Fenderson considerations

As alluded to above, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, the Board finds that at no time since the 
effective date of service connection and prior to May 10, 
2007, has the veteran met or nearly approximated the criteria 
for a compensable disability rating for his bilateral hearing 
loss.  The audiological examinations of record, with the 
exception of the July 2007 examination addressed above, do 
not indicate that the veteran met or nearly approximated the 
criteria for a disability rating beyond that granted.  
Accordingly, the Board concludes that staged ratings are not 
for application in this case.

Extraschedular evaluation

In the April 2005 SSOC, the RO informed the veteran of the 
regulations pertaining to the matter of referral of this 
issue for consideration of an extraschedular rating.  The 
Board will also consider it.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors that would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular scheduler standards."  38 C.F.R. 
§ 3.321(b)(1) (2007).

The Board has not identified an exceptional or unusual 
disability, and neither has the veteran nor his 
representative.  The record shows that the veteran has never 
required hospitalization for his bilateral hearing loss.  
Moreover, although the veteran indicated how the disability 
interferes with his ability to perform work, it appears that 
he is able to compensate for the disability at work.  

As discussed above, the record does contain evidence that the 
veteran is entitled to an increased rating, but there is no 
evidence that the veteran is occupationally impaired beyond 
the level contemplated in the assigned disability rating.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is a recognition that 
industrial capabilities are impaired].

For these reasons, the Board has determined that referral of 
the veteran's service-connected disability for extraschedular 
consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected bilateral hearing loss is denied.


REMAND

The veteran seeks service connection for PTSD.  In substance, 
he contends that while assigned to the 86th Transportation 
Company, 1st Battalion, 4th Transportation Command in Vietnam 
between September 1970 and September 1971, he witnessed 
several traumatic events that resulted in his diagnosis of 
PTSD.  For the reasons set out below, the Board remands the 
file for further evidentiary development.

With regard to PTSD, the record includes a medical diagnosis 
that the veteran suffers from PTSD.  However, service 
connection for PTSD requires more; the evidence must also 
include credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors. See 38 C.F.R. § 3.304(f) 
(2007).  

In this case, the service records are silent regarding the 
occurrence of stressor events relied upon by the veteran.  
The Board believes that further development of the evidence 
is necessary.  In particular, the Board is of the opinion 
that the veteran should be accorded another opportunity to 
submit specifics (the who, what, when and where) of his 
alleged stressors, and that efforts should be made to 
determine whether there is competent corroborating evidence 
of the stressors articulated by the veteran.  The Remand 
directs the Veterans Benefits Administration (VBA) to refer 
information concerning such stressors to the U.S. Army and 
Joint Services Records Research Center (JSRRC) to ascertain 
whether such evidence exists and, if so, to include it in the 
veteran's claims file.  

The Board notes that the veteran has consistently referred to 
an event where a service-member was crushed between two truck 
trailers.  At the March 2008 hearing, the veteran testified 
that a soldier was moving ammunition with a forklift when the 
munitions exploded, killing him.  It is not clear whether the 
veteran witnessed the event, saw the remains of the event, or 
was simply told of the event.  The event occurred between 
September 1970 and September 1971 at Long Bien where the 
veteran was stationed while in Vietnam.  The veteran further 
testified that a fellow soldier may have a photo and other 
confirming information.  See hearing transcript at page 20.

Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the veteran in 
writing and request that he provide 
specific information concerning his 
claimed stressors.  In particular, the 
veteran should provide specific details 
of the "who, what, when and where" 
concerning his claimed stressors, to 
include names, dates, locations and 
military unit(s) involved.  The veteran's 
response should be associated with his 
claims folder.  If the veteran does not 
respond, this should be documented in the 
claims folder.   

2.  VBA should then review the file and 
prepare a summary of the veteran's 
claimed stressors.  This summary, 
together with a copy of the veteran's DD 
214, a copy of this remand, and all 
associated documents, should be sent to 
the U.S. Army and Joint Services Records 
Research Center, Kingman Building, Room 
2C08, 7701 Telegraph Road, Alexandria, 
Virginia 22315-3802.  That agency should 
be asked to provide any information that 
might corroborate the veteran's alleged 
stressors.  Any such response received 
from JSRRC should be associated with the 
veteran's VA claims folder.

3.  Following completion of the foregoing 
development, the veteran should be 
accorded a medical examination regarding 
PTSD, by a psychiatrist, who should 
ascertain whether PTSD is currently 
manifested.  The examiner should review 
the veteran's claims folder, specifically 
including this Remand and the VBA summary 
of the veteran's claimed stressors.  If 
the examiner deems it to be necessary, 
psychological or other diagnostic testing 
should be performed.  If PTSD is 
diagnosed, the examiner should identify 
the verified stressor(s) that form(s) the 
basis for that diagnosis.  The report of 
the examination should be associated with 
the veteran's VA claims folder.

4.  Following the completion of the 
foregoing, and after undertaking any 
additional development which it deems to 
be necessary, VBA should then 
readjudicate the veteran's claim of 
entitlement to service connection for 
PTSD.  If the benefits sought on appeal 
remain denied, in whole or in part, VBA 
should provide the veteran with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review if otherwise in 
order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


